1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                   )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                            FOR JUDICIAL NOTICE
                                                      )
14                                                    )   [ECF No. 20]
     CLARK, et.al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On April 17, 2019, Plaintiff filed a motion for judicial notice. Plaintiff requests that the Court
21   take judicial notice of several CDCR Form 22 requests signed by correctional officers.
22          Rule 201 of the Federal Rules of Evidence permits a court to take judicial notice of any facts
23   which may be “accurately and readily determined from sources whose accuracy cannot reasonably be
24   questioned.” Fed. R. Evid. 201(b) and (d). However, a Court may only take judicial notice of facts
25   contained in a state agency’s records where the facts are not subject to a reasonable dispute.” Brown
26   v. Valoff, 422 F.3d 926, 931 n. 7 (9th Cir. 2005). “[A] party requesting judicial notice bears the
27   burden of persuading the trial judge that the fact is a proper matter for judicial notice.” In re Tyrone F.
28   Conner Corporation, 140 B.R. 771, 781 (1992). “To sustain its burden in persuading the trial judge
                                                          1
1    that the adjudicative fact sought to be noticed is in fact proper for notice under Federal Rule of

2    Evidence 201, the party must (1) persuade the court that the particular fact is not reasonably subject to

3    dispute and is capable of immediate and accurate determination by resort to a source ‘whose accuracy

4    cannot reasonably be questioned’ ….” Id. at 781.

5         The Court does not take judicial notice of documentation; rather, it takes judicial notice of facts

6    not subject to reasonable dispute. See Fed. R. Evid. 201. The CDCR Form 22 requests submitted by

7    Plaintiff are not the sort of documentation of which judicial notice may be taken. It cannot be said that

8    the contents of Plaintiff’s prison records are facts generally known within the Court’s territorial

9    jurisdiction or that can be accurately and readily determined from sources whose accuracy cannot

10   reasonably be questioned. The typical way for a party to submit form documentation is to attach such

11   documentation to a properly noticed motion or opposition to a motion. Accordingly, Plaintiff’s

12   motion for judicial notice is denied.

13
14   IT IS SO ORDERED.

15   Dated:    April 24, 2019
16                                                      UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
